Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19) in the reply filed on 08/19/2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a tyramide agent comprising a tyramide molecule conjugated with a tyramide hapten is unclear to the metes and bounds of what constitutes a tyramide agent. The recitation of tyramide hapten is unclear to the person of ordinary skill in the art to distinguish whether the tyramide hapten is a tyramide molecule or structurally different from the tyramide. In other words, what portion of the structure would make the hapten a tyramide? Is the hapten structurally derived from tyramide or the hapten is simply connected to a tyramide molecule?  For prosecution, the term tyramide hapten will be interpreted as any hapten that has the ability to bind to a tyramide molecule. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Murillo et al. (US2013/0109019A1, published 05/02/2013). 
Murillo teaches a method that includes the steps of (a) providing a sample comprising targets; (b) immobilizing a peroxidase on a first target in the sample, (c) contacting the sample with a solution comprising a first hapten conjugate and a solution comprising peroxide, wherein the first hapten conjugate includes the hapten bound to a peroxidase-activatable aryl moiety (see para. [0020]). Murillo teaches that the peroxidase-activatable aryl moiety is tyramine (see abstract). Murillo further teaches in step (d) that immobilizing a subsequent peroxidase on a subsequent target in the sample; (e) contacting the sample with a solution comprising a subsequent hapten conjugate and a solution comprising peroxide, wherein the subsequent hapten is bound to a peroxidase-activatable aryl moiety and in certain embodiments, the first hapten conjugate and the subsequent hapten conjugate are hapten-tyramide conjugates (see para. [0020]). Murillo teaches in Fig. 1 that an immobilized tissue sample; a primary antibody 120 binds to an epitope 130 within an immobilized tissue sample; a secondary antibody is introduced and binds to the primary antibody (also see para. [0242]). Murillo teaches that horseradish peroxidase-antibody conjugate includes a secondary antibody and the hapten-tyramide conjugate is added and in the presence of HRP and peroxide, the hapten-tyramide conjugate 100 becomes covalently bound proximal to the enzyme site, which would read on steps (a-c). Murillo teaches horseradish peroxidase catalyzes the dimerization of phenolic compounds and generating free radicals (see para. [0235]). Murillo teaches that only peroxidase-activatable aryl moieties in close proximity to the immobilized enzyme will react and form dimers with tyrosine residues in the vicinity of, or proximal to, the immobilized enzyme (see para. [0235]).  
Further in Fig. 2, Murillo teaches a method for detecting hapten-tyramide/tyrosine dimers and an anti-hapten antibody is introduced and the anti-hapten antibody is conjugated to HRP and the antibody bindings to the hapten portion of the hapten-tyramide/tyrosine dimer (see para. [0244]). Murillo teaches that when the anti-hapten antibody is an HRP-antibody conjugate, 3,3’-diaminobenzidine (DAB) assay may be used for chromogenic detection of the HRP (see bottom of para. [0244]), which would read on steps (d)-(e). Murillo teaches that the target is located in the sample when the hapten is detected via detectable label and the target is located by brightfield microscopy (see paras. [0018] and [0286]). As stated above, Murillo teaches anti-hapten antibody is conjugated to HRP and DAB is used for chromogenic detection of the HRP with brightfield microscopy, which would read on visible as a punctate dot using brightfield microscopy wherein the punctate dot is indicative of the target protein biomarker. 
Murillo teaches that hapten conjugates include a peroxidase-activatable aryl moiety capable of forming a free radical when combined with a peroxidase enzyme and peroxide and subsequently forming a dimer with a phenol-containing compound (see para. [0010]). Murillo teaches the method that allows sub-cellular structures to be distinguished e.g., nuclear membrane versus the nuclear region, cellular membrane versus the cytoplasmic region (see bottom of para. [0235]). Murillo further teaches that the hapten conjugate is a hapten-tyramide conjugate that can be utilized in a tyramide signal amplification assay and tyramide signal amplification is a peroxidase-based signal amplification system (see para. [0236]). Fig. 1 illustrates a dimer formed when the phenol group of tyramine binds to the phenol group of a tyrosine residue in the protein (also see bottom of para. [0242]). 
Although Murillo teaches the steps of amplifying a signal for a target protein biomarker as claimed, the reference does not explicitly teach that the steps are in a single embodiment. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the steps of protein dimerization of tyramine and tyrosine and detecting specific protein biomarkers in Figs. 1 and 2 of Murillo because Murillo teaches that HRP-antibody conjugate binds to the specific regions of the hapten and the steps allow sub-cellular structures to be distinguished, as the dimerization is specifically reacted between tyramine and tyrosine and haptens can be detected by antibodies. The person would have a reasonable expectation of success in combining the steps because Murillo teaches that targets can be detected by HRP-antibody conjugate.
With regard to claim 2, Murillo teaches tissue sample contains proteins (see para. [0238]).
With regard to claim 3, Murillo teaches formalin-fixed, paraffin-embedded calu-3 xenograft tissue mounted on slides (see para. [0305]). 
With regard to claim 4, Murillo teaches the molecules of interest include proteins (see para. [0119]). 
With regard to claim 5, Murillo teaches that hormones as well as macromolecules such as complex carbohydrates (e.g., polysaccharides) or phospholipids (see para. [0097]). Murillo teaches HER2, a protein linked with higher aggressiveness in breast cancers (see paras. [0114]-[0115]), which would read on the claimed modifications. The instant specification has indicated in the Experiment 1 that HER2 is detected. 
With regard to claim 6, Murillo teaches a primary antibody binds to an epitope within an immobilized tissue sample (see para. [0242]). 
With regard to claim 7, Murillo teaches the primary antibody is a mouse IgG antibody (i.e., Y shape antibody, no fragments), which would read on the antibody is a native and unmodified antibody.
With regard to claim 8, Murillo teaches that primary antibodies are mouse monoclonal antibodies specific for their respective targets (see para. [0248]). 
With regard to claim 9, Murillo teaches a secondary antibody is introduced and binds to the primary antibody (see para. [0242] and Fig. 1). 
With regard to claims 10-11, Murillo teaches peroxidase is horseradish peroxidase (see para. [0016]).
With regard to claim 12, Murillo teaches digoxigenin (DIG) is a hapten (see para. [0107]). Murillo teaches dinitrophenyl (DNP) haptens (see para. [0299]).  
With regard to claims 13-14, Murillo teaches dinitrophenyl (DNP) haptens were detected by anti-DNP monoclonal antibody (see para. [0299]).  It is noted that the instant specification has disclosed that tertiary antibody is a monoclonal antibody (see para. [0017], as filed). 
With regard to claim 17, Murillo teaches that when the anti-hapten antibody is an HRP-antibody conjugate, 3,3’-diaminobenzidine (DAB) assay may be used for chromogenic detection of the HRP (see bottom of para. [0244]).
With regard to claim 18, Murillo teaches multiplexing can be performed with immunohistochemistry (IHC) (see para. [0247]) and the method is suitable for detecting two or more targets in a sample (see para. [0020]).
With regard to claim 19, Murillo teaches HER2 expression and only some cells in the tissue sample are expressing HER2 at any given time (see bottom of para. [0325]). 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Murillo et al. as applied to claim 1 above, and further in view of Alexander et al. (US2013/0260379A1, published 10/03/2013).
Murillo has been discussed in the above rejection but fail to teach the detectable moiety comprises silver or tyramide-rhodamine dye (claim 15) and wherein the tyramide-rhodamine dye comprises rhodamine 110, rhodamine 6G, tetramethylrhodamine (TAMRA), sulforhodamine B, sulforhodamine 101 (Texas Red) or a combination thereof. 
Alexander teaches detecting targets within the sample includes contacting the biological sample with a first amplifying conjugate that is covalently deposited proximally to or directly on the first labeling conjugate (see para. [0014]). Alexander teaches the enhanced signaling conjugate deposition enables easier visual identification of the chromogenic signal, the amplification makes the color darker and easier to see (see para. 0014]). Alexander teaches techniques that include silver in situ hybridization (see para. [0005]). Alexander teaches 5-TAMRA-tyramide conjugate (see para. [0033]). Alexander teaches that TAMRA refers to carboxytetramethyl-rhodamine, a pink rhodamine chromophore (see para. [0092]). Alexander teaches the HRP enzyme catalyzed the deposition of tyramide-TAMRA, which stains the slide with a pink chromogen (see para. [0142]). Alexander teaches the detectable moiety of the detection probe is fluorescein derivatives such as TAMRA and Texas Red (see para. [0154]). Alexander teaches a two-tiered amplification procedure was used to amplify the signal for each of the binding events and HRP was used to catalyze deposition of a chromophore and tyramide conjugate (see para. [0222]). Alexander teaches the tyramide-based detection reagents yielding a chromogenic signal detectable using bright-field light microscopy (see para. [0144]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the tyramide-rhodamine dye of Alexander into the assay of Murillo because Alexander teaches that the HRP was used to catalyze deposition of chromophore and tyramide, as tyramide-based detection reagents yield a chromogenic signal detectable in amplification assays. Further, it would have been obvious to have used tyramide-TAMRA because tyramide-TAMRA produces a distinct pink chromogen.  The person would have a reasonable expectation of success in using tyramide-rhodamine dye because it has been understood by Murillo and Alexander to conjugate rhodamine and tyramide in signal amplification assays. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US10041950B2 (‘950) in view of Murillo et al. (US2013/0109019A1, published 05/02/2013). 
	Patent No. ‘950 recites a method of contacting a biological sample comprising a first target with a first detection probe which binds to the first target; contacting the solid support comprising the biological sample with a first enzyme conjugate comprising a first enzyme, wherein the first enzyme conjugate binds to the first detection probe and forms a first binding complex comprising the first target, the first detection probe and first enzyme conjugate; contacting the solid support comprising the biological sample with a first signaling conjugate comprising a first phenolic moiety and a first chromogenic moiety, such that the first signaling conjugate contacts the first enzyme conjugate, the first enzyme conjugate catalyzes conversion of the first phenolic moiety into a first reactive species which covalently binds to (i) a location on the first binding complex proximate to or directly on the first enzyme conjugate of the first binding complex; or (ii) a location on the first binding complex proximal to or directly on the first target of the first binding complex; and a second binding complex comprising the first target, the first detection probe, the first enzyme conjugate and the first reactive species is formed, wherein the first reactive species comprises the first chromogenic moiety; and exposing the first chromogenic moiety of the second binding complex of the stained biological sample on the solid support to light, wherein the first chromogenic moiety produces a colored signal when it is exposed to said light, and detecting the first target by analyzing the stained biological sample using bright-field microscopy, wherein the first enzyme is a peroxidase. Claim 2 recites that the first detection probe comprises an antibody. Claim 15 recites that the signal conjugate comprises a tyramide or tyramide derivative. 
Patent No. ‘950 does not recite a second binding agent specific for the biomarker-specific agent and a third binding agent specific for the tyramide hapten and the third binding agent is conjugated with a tertiary enzyme.
	The Murillo reference has been discussed in the above rejection. It would have been obvious to a person of ordinary skill in the art to have used the recited steps of Patent No. ‘950 with a HRP-secondary binding agent and a HRP-tertiary binding agent because Murillo teaches that HRP-antibody conjugate binds to the specific regions of the hapten and the steps allow sub-cellular structures to be distinguished, as the dimerization is specifically reacted between tyramine and tyrosine. The person would have a reasonable expectation of success in combining the steps of Paten No. ‘950 with Murillo because Murillo teaches that targets can be detected by HRP-antibody conjugate.

Claims 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US10041950B2 (‘950) in view of Murillo et al. (US2013/0109019A1, published 05/02/2013), as applied to claim 1 above, and further in view of Alexander et al. (US2013/0260379A1, published 10/03/2013).
Patent No. ‘950 does not recite and Murillo does not teach the detectable moiety comprises silver or a tyramide-rhodamine dye or TAMRA. 
Alexander has been discussed in the above rejection. It would have been obvious to have added the tyramide-rhodamine dye of Alexander into the assay of Patent No. ‘950 and Murillo because Alexander teaches that the HRP was used to catalyze deposition of chromophore and tyramide, as tyramide-based detection reagents yield a chromogenic signal detectable in amplification assays. Further, it would have been obvious to have used tyramide-TAMRA because tyramide-TAMRA produces a distinct pink chromogen. The person would have a reasonable expectation of success in using tyramide-rhodamine dye such as tyramide-TAMRA because it has been understood in the art to conjugate rhodamine and tyramide for signal amplification assay. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.P.N/Examiner, Art Unit 1641          



/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641